Title: From Mary Smith Gray Otis to Abigail Smith Adams, 29 November 1811
From: Otis, Mary Smith Gray
To: Adams, Abigail Smith



Washington Novr 29th 1811

I was much gratified my dear Mrs Adams the last week; by a line from you: especially as it announced your own health & that of your family with Mrs Smith’s restoration. I have thought of her with much anxiety & sympathised with you both, on the various events, which have call’d forth all the feelings of the human Heart.
Whilst you feel the loss of your excellent Brother & Sister, you cannot but rejoice, at the “Exeeding weight of Glory”, which we are assured awaits such pure & upright souls, as theirs were. I thank you, for the sermon; we think Mr Whitny, has done justice, in a very hansome manner to the characters of those departed saints.
Mr Otis desires his respects, to Mr Adams & yourself, he sent the letter for your son: immeadmediatly to the Secy. of State, requesting it might be forwarded with the first dispatches either to France or England.—
You wish I suppose, to know something of a City, which you saw in its rudest state. It has improved more than I expected, that is, from, the Capitol to the Presidents & so on to Georgetown; as for the hill on which we reside, it presents, but a Sombre appearance The block where Shelle kept & another at a little distance are uninhabited, the enormous rents & great expences during the Session, involves the Landlord Tennant so much, that in the recess his house is stript, & he & his family are left destitute. We are very pleasantly accomodated with the widow, of Mr Mathers, the former door keeper a very good woman, & who studies our comfort & pleasure in every thing; indeed, I did not expect, to have had so much, home felt comfort, any where in this city.
We have dined at the Presidents & were at the Drawing room on Wednesday eveg:, an immense crowd & extremly brilliant, the eveg: was delightful & drew together all the beauty & fashion, of the District; many ladies whom you formely were acquainted with Mrs Munro still retains much beauty, but the most distinguishd personage, was Madam Bonaparte, who chooses to be heard & noticed wherever she is; she has all the ease & volibility of a French woman.
Mrs Pope call’d to see us, she looks very thin & has a bad cough & complains of not getting her strength. Mrs Boydd is still confined to her room; they have had a very distressing summer. I find those, who have had the Fever, still drooping. Mr Deblois has been at the point of death & is very slowly mending. Mrs D has also been very sick. Mr Dalton has come back to the city, I have seen her but once, they are near a mile from us. Mr White & wife are with them which must be some comfort to them. What a dreadful exchange they made, in coming here. Mrs Cranch is a mile & half, from us, we were tempted by the mildness & pleasantness of weather, to take a walk there, yesterday morning. we found them all well. It has been more like May than Novr ever since we came. All whom we would wish to be on a social footing with, are so remote that we are obliged to be content with a morng: call, notwithstanding the roads are perfectly safe & good it is not agreeable to go 2 & 3 miles in the evening Mrs Breck & Mrs Lloyd are near George town
I was very much pleased to hear that Mrs Smith & Caroline, were to be with you this winter; it would have been too much, to have parted with them also. Remember me, with Affection, to them, & to Louisa. Harriet & Mary join in every sentiment of affection & Respects to Mr Adams & yourself.
If you can spare time, from your various occupations, to write, to so miserable a correspondent, it will be gratefully received by / Your Friend & Cousin
M Otis